DETAILED ACTION
	Applicant’s reply filed November 15, 2022 has been fully considered.  Claims 1 and 32 are amended, claims 35-36 are new, claims 1, 3-4, 8-12, 17-32, and 35-36 are pending, and claims 17-30 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8-12, 31, and 35-36 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”) in view of CN106905712 (“Su”; see the 11-page English-language machine translation made of record by the examiner on September 10, 2021).
Considering Claims 1, 3-4, 8, and 13: Naskar teaches compositions containing nitrile butadiene rubber (i.e., NBR) blended with an equal amount of lignin (i.e., 50 wt% NBR and 50 wt% lignin).  (Naskar, ¶ 0074).  The amounts of NBR and lignin taught by Naskar read on the amounts of claimed components (i) and (ii) recited by claims 1, 3, and 4.  Naskar teaches hardwood as a source of the lignin.  (Id. ¶ 0032; page 13, claim 5).  Naskar teaches that the lignin phase is broken up into smaller, domains having sizes of less than 200 nm.  (Id. ¶ 31).  Naskar teaches a composition that has a tensile strength of 32 MPa and an elongation at break of 160%.  (Id. ¶ 0076).  Naskar describes the tensile strength as the “tensile stress experienced at failure.”  (Id. ¶ 0052). Naskar teaches an NBR having an acrylonitrile content of 50% (Naskar, ¶ 0084).  Naskar teaches that the mixture is blended at 160 °C (¶ 0067] and ¶0072-0074).
Naskar does not teach zinc halide of claim 1.  However, Su teaches combining zinc chloride (i.e., a zinc halide) with a lignin to produce a composition used to reinforce rubber.  (Su, ¶¶ 0041, 0082).  Su teaches the use of 4.8 g of zinc chloride with 30 g of lignin and 19.5 go a montmorillonite.  (Id. ¶ 0041).  Su goes on to teach that 100 parts of rubber is combined with 50 parts of this lignin-containing mixture.  (Id. ¶¶ 0082, 0046).  Naskar and Su are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  The examiner calculates that in this composition about 3.5 parts of the zinc chloride is present per 100 parts of the rubber and lignin, considered together.  This amounts to 3.5% of the zinc halide by weight, with respect to the lignin and rubber components.  This value falls within the 0.1 to 10 wt.% range of claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the lignin-reinforced rubber composition of Naskar to include the zinc chloride of Su in the amount taught by Su, and the motivation to have done so would have been, as Su suggests, that the use of such a neutralizing inorganic salt permits the direct use of alkali lignin for the reinforcement of a rubber composition, simplifies the preparation process, reduces production costs, and addresses waste disposal and environmental problems.  (Su, ¶ 0006).  At ¶ 0033, Naskar teaches that it is suitable to use lignin from the kraft and soda processes to reinforce the rubber of Naskar.  Both of these types of lignin appear to fall within the scope of the term “alkali lignin” used by Su.
Considering Claims 9-12 and 31: Naskar teaches that the lignin component is dispersed in the form of domains having sizes of up to or less than 100 nm, 50 nm, 25 nm, 10 nm, or 5 nm.  (Naskar, ¶ 0031).
Considering Claims 35-36:  Naskar in view of Su does not teach the zinc halide in the claimed amounts.  However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over US 2017/0015828 (“Naskar”).
Naskar teaches compositions containing nitrile butadiene rubber (i.e., NBR) blended with an equal amount of lignin (i.e., 50 wt% NBR and 50 wt% lignin).  (Naskar, ¶ 0074).  The amounts of NBR and lignin taught by Naskar read on the amounts of claimed components (i) and (ii) recited by claims 1, 3, and 4.  Naskar teaches that the lignin phase is broken up into smaller, domains having sizes of less than 100 nm.  (Id. page 13, claims 9-11).  Naskar teaches a composition that has a tensile strength of 32 MPa and an elongation at break of 160%.  (Id. ¶ 0076).  Naskar describes the tensile strength as the “tensile stress experienced at failure.”  (Id. ¶ 0052).  Naskar teaches an NBR having an acrylonitrile content of 50% (Naskar, ¶ 0084).
Naskar does not teach zinc halide of claim 1.  However, Su teaches combining zinc chloride (i.e., a zinc halide) with a lignin to produce a composition used to reinforce rubber.  (Su, ¶¶ 0041, 0082).  Su teaches the use of 4.8 g of zinc chloride with 30 g of lignin and 19.5 go a montmorillonite.  (Id. ¶ 0041).  Su goes on to teach that 100 parts of rubber is combined with 50 parts of this lignin-containing mixture.  (Id. ¶¶ 0082, 0046).  Naskar and Su are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin-reinforced rubber compositions.  The examiner calculates that in this composition about 3.5 parts of the zinc chloride is present per 100 parts of the rubber and lignin, considered together.  This amounts to 3.5% of the zinc halide by weight, with respect to the lignin and rubber components.  This value falls within the 0.1 to 10 wt.% range of claim 1.  It would have been obvious to one of ordinary skill in the art to have modified the lignin-reinforced rubber composition of Naskar to include the zinc chloride of Su in the amount taught by Su, and the motivation to have done so would have been, as Su suggests, that the use of such a neutralizing inorganic salt permits the direct use of alkali lignin for the reinforcement of a rubber composition, simplifies the preparation process, reduces production costs, and addresses waste disposal and environmental problems.  (Su, ¶ 0006).  At ¶ 0033, Naskar teaches that it is suitable to use lignin from the kraft and soda processes to reinforce the rubber of Naskar.  Both of these types of lignin appear to fall within the scope of the term “alkali lignin” used by Su.

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments of unexpected results, the Examiner maintains that the claims are not commensurate in scope with the data cited (MPEP 716.02(d)).  The instant claims allow for 5-95 wt% of any hardwood lignin component, any zinc halide, and any nitrile butadiene rubber with acrylonitrile content of at least 40 mol%.  However, the data cited by Applicant, ¶ 70 (and shown in Table 1 at ¶ 71), disclose two examples using only ZnCl2, a single NBR having 41 mol% acrylonitrile, and an unspecified amount of melt stable SA-rich lignin.  It is not clear that such results would be seen with any hardwood lignin in any claimed amount, any NBR having greater than 40 mol% acrylonitrile and any zinc halide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	December 7, 2022